IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,145-01


                            EX PARTE BRIAN DERRICK, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 21253-A IN THE 88TH DISTRICT COURT
                              FROM HARDIN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated sexual

assault of a child originally received deferred adjudication community supervision. His guilt was

later adjudicated, and he was sentenced to twenty years’ imprisonment.

        Applicant contends that he was denied his right to appeal because as a result of a calendering

error, appellate counsel failed to timely file a notice of appeal.

        The trial court has determined that counsel failed to timely file a notice of appeal. We find
                                                                                                       2

that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. 21253-A from the 88th District Court of Hardin County. Applicant is

ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 13, 2015
Do not publish